Citation Nr: 1433726	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mental anguish with sleep deprivation, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for dizziness, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for mental anguish with sleep deprivation and dizziness.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.  

The Board remanded these issues in April 2009 for issuance of a Statement of the Case (SOC).  The Veteran filed a timely Substantive Appeal following a June 2009 SOC.  The case returns now for appellate consideration.

The Veteran testified before Veterans Law Judge (VLJ) Larkin at an October 2008 hearing at the RO.  The Veteran testified again before Acting VLJ Krembs at a November 2010 hearing at the RO.  The Board sent an April 2014 letter to the Veteran asking whether he wanted a third hearing before another VLJ.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011)(holding that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal).  The April 2014 letter informed the Veteran that he had 30 days to respond or the Board would proceed without providing him another hearing.  He failed to respond.  As such, the Board concludes that the Veteran has waived his right to a hearing before the third member of the panel of judges deciding his appeal, and that there is no prejudice in proceeding with consideration of the claim.

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence in a November 2010 statement.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The issue of an increased rating for left ear hearing loss was raised at the November 2010 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the pendency of this appeal, the RO issued a November 2011 rating decision granting service connection for an anxiety disorder with sleep disturbance as one of its manifestations.


CONCLUSION OF LAW

The claim of service connection for mental anguish with sleep deprivation is moot.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the RO issued a November 2011 rating decision granting service connection for an anxiety disorder with sleep disturbance as one of its manifestations.  This is the disability for which the Veteran sought service connection on appeal, claimed as mental anguish with sleep deprivation.  As no question of law or fact remains for the Board to decide, the certified issue of service connection for mental anguish with sleep deprivation is now moot.  The Board must dismiss the claim.  See 38 U.S.C.A. § 7104(d) (West 2002); 38 C.F.R. § 19.7(b) (2013).  


ORDER

The appeal as to entitlement to service connection for mental anguish with sleep deprivation is dismissed.


REMAND

The Veteran currently claims his dizziness is a result of either his service-connected left ear hearing loss or tinnitus.  He submitted a December 2009 private audiologist's report stating that his complaints of dizziness "most likely" represented difficulties due to orthostatic hypotension.  In that same letter, however, the audiologist characterized the condition as "vertigo."  The Veteran's testimony at the November 2010 Board hearing was not clear as to when the dizziness began.  

The Board remands for an examination and medical opinion as to determine the current nature of the dizziness and the condition was either due to service or caused or aggravated by the service-connected left ear hearing loss or tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran reported that he had gone for additional private treatment from the same audiologist for his dizziness about two weeks before his November 2010 Board hearing.  November 2010 Board Hearing Transcript at 9.  The Veteran has not submitted any records related to this treatment.  On remand, the Veteran should be asked to provide records of treatment from the private provider after December 2009 or an authorized release so that VA might obtain them on his behalf.

Accordingly, the issue of service connection for dizziness is REMANDED for the following action:

1.  Request that the Veteran either submit treatment records from Dr. S. for treatment records related to dizziness after December 2009 or that he complete a VA Form 21-4142, Authorization and Consent to Release Information for those records.  If a completed VA Form 21-4142 is received, attempt to obtain all identified pertinent medical records.

2.  After obtaining the above evidence, to the extent available, schedule the Veteran for VA examination for an evaluation of the nature and etiology of his claimed dizziness disorder.  The Veteran's VA claims folder in its entirety should be provided to the examiner for use in the study of this case. 

The examiner should, after a further review of the claims folder, be asked to address the following questions in detail, providing a rationale for each opinion furnished:

(a) What is the current disorder causing the Veteran's dizziness?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness disorder is directly related to service?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left ear hearing loss or tinnitus caused the dizziness disorder?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left ear hearing loss or tinnitus aggravated the dizziness disorder?

If it is determined that dizziness disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

3.  Then, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




			
	S.C. KREMBS	M. E. LARKIN
	          Acting Veterans Law Judge                               Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals




______________________________________________
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


